Citation Nr: 1422948	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high blood sugar and Type II diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, to include secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.  

5.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama in January 2007, January 2008, and June 2012.

The Board here notes that the RO in January 2008 adjudicated the claim seeking service connection for "high blood sugar."  Also, as part of the June 2009 Statement of the Case (SOC) the RO added that the evidence did not include a finding or diagnosis of Type II diabetes mellitus.  As discussed below, the Veteran is shown to have been diagnosed with Type II diabetes mellitus.  When the record associates different diagnoses with the same symptoms, the nature of the veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, the Board has broadened the claim to include Type II diabetes mellitus, for which service connection could be effected.



The Board also notes that the RO, in a January 2008 rating decision, found that new and material evidence had not been presented sufficient to reopen the claim for service connection for bilateral hearing loss.  Contrary to the RO's finding that a final decision has been rendered on this claim, and thus that it can only be reopened with the submission of new and material evidence under 38 C.F.R. § 3.156(a) (2013), the Board finds that this claim has continuously been prosecuted since March 2006, when the Veteran initially submitted it.  In this regard, 38 C.F.R. § 3.156(b) provides, in pertinent part, that new and material evidence submitted prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 U.S.C.A. § 501 (West 2002).  The appeal period is one year from the date that the agency of original jurisdiction (AOJ) mails notice of a determination.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2013).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.

The issues of entitlement to service connection for hypertension (claimed as secondary to service-connected PTSD), tinnitus, the reopened claim of service connection for bilateral hearing loss and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran served in the United States Army with service in the Republic of Vietnam between January 9, 1962 and May 7, 1975.

2.  The Veteran is presumed to have been exposed to herbicides in service.

3.  The Veteran currently has Type II diabetes mellitus.


4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has erectile dysfunction that is proximately due to medication taken for PTSD.

5.  In a March 1991 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran was notified of this decision and of his appellate rights, but did not perfect an appeal.  The decision became final.

6.  The evidence added to the record since the March 1991 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The Veteran has erectile dysfunction that is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  Evidence submitted to reopen the claim of service connection for bilateral hearing loss is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2006 (hearing loss claim) and September 2007 (all other claims).

The duty to assist has also been met.  The claims file includes service treatment records, VA and private medical records, and the statements of the Veteran in support of the claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

As the Board has granted the full benefits sought with respect to the issues herein decided, in which the Veteran seeks service connection for high blood sugar and Type II diabetes mellitus and erectile dysfunction, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Where a veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is also not necessary. 




Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Type II diabetes mellitus will be presumptively service connected if there was exposure to herbicides, i.e. Agent Orange, and the disease manifests to a degree of 10 percent or more at any time.  38 C.F.R. §3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).


Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

High Blood Sugar, to Include Type II Diabetes Mellitus

As noted, Type II diabetes mellitus will be presumptively service connected if there was exposure to herbicides, i.e. Agent Orange, and the disease manifests to a degree of 10 percent or more at any time.  38 C.F.R. §3.309(e).

The Veteran had service in the Republic of Vietnam and he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii-iii).

The Veteran currently has Type II diabetes mellitus, a disease which is subject to presumptive service connection.  See June 2013 VA primary care note.  Service connection for diabetes mellitus is warranted. 


Erectile Dysfunction, to Include as Secondary to Service-Connected PTSD

The Veteran has been diagnosed with erectile dysfunction (see September 2009 VA Traumatic Brain Injury examination report), so the salient question is whether it is traceable to his period of military service.  In this regard, the Veteran is service-connected for PTSD.  See June 2012 RO rating decision.  

A May 2008 VA primary care clinic note shows that the Veteran informed a nurse practitioner that he needed to take Levitra for his erectile dysfunction caused by antidepressant use.  Active medications were noted to include Citalopram Hydrobromide and Vardenafil.

The report of a September 2009 VA Traumatic Brain Injury examination shows that the examiner commented that erectile dysfunction was present, and that the most likely cause was the taking of medication, to include Citalopram.

The report of a July 2011 VA Traumatic Brain Injury examination shows that the examiner commented that the Veteran had erectile dysfunction which was most likely caused by vascular disease.

The report of a June 2012 VA PTSD examination shows that the Veteran was taking Citalopram, prescribed by a VA psychologist, for his PTSD.  

Based on the above-discussed VA findings, concerning a causal relationship between the Veteran's diagnosed erectile dysfunction and medications taken for his service-connected PTSD (Citalopram), the Board, in resolving reasonable doubt to the Veteran, finds that it is as likely as not that the claimed erectile dysfunction is secondarily-related to medications taken for his service-connected PTSD.  Therefore, when affording the Veteran the benefit of the doubt, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C. § 5107(b).  Accordingly, the Veteran is entitled to service connection for erectile dysfunction on a secondary basis.  38 C.F.R. § 3.310.


New and Material Evidence - Bilateral Hearing Loss

Historically, the Veteran's claim for entitlement to service connection for bilateral hearing loss was most recently finally denied by the RO in March 1991 because the service treatment records were negative for any history of hearing loss; the Veteran was noted to have had elevated left ear readings in July 1967, before his service entrance.  The appellant was notified of that decision and his appellate rights in April 1991.  He did not appeal the decision and it became final.  In March 2006, the appellant requested that his claim for entitlement to service connection for hearing loss be reopened.  See VA Form 21-4138.  

The evidence of record at the time of the last final denial in March 1991 includes, in pertinent part, the Veteran's service treatment records.  Review of the Veteran's service treatment records shows that right ear high frequency hearing loss was shown in the course of a pre-induction examination in July 1967.  No hearing loss was shown at the Veteran's July 1969 separation examination.  

Evidence added to the record since the March 1991 rating decision includes audiogram findings, both private and VA, and dated beginning in 2006.  These show the presence of bilateral hearing loss.  See 38 C.F.R. § 3.385.

As noted, the claim for service connection for bilateral hearing loss was most recently finally denied by the RO in March 1991, essentially premised on a finding that there was no record of in-service hearing loss.  In other words, this was the only medical evidence considered, up to that point, by the RO.  And, as the Veteran as of that time had not been afforded a VA audio examination to determine whether or not he in fact had hearing loss, the rating decision seems to have tacitly determined that the Veteran did not have hearing loss at that time.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 1991 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  To this, bilateral sensorineural hearing loss was diagnosed in the course of a November 2006 VA audio examination.  The majority of this evidence is new, in that it was not previously of record.  In addition, cognizant of the "low threshold" concerning the reopening of claims enunciated in Shade, as medical evidence is now on file showing the presence of bilateral hearing loss.  

In this regard, as noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, relates to unestablished facts of the Veteran currently having bilateral hearing loss that may be associated with service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.









ORDER

Service connection for Type II diabetes mellitus is granted.

Service connection for erectile dysfunction secondary to PTSD is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.


REMAND

For the reasons that follow, remand is here required for the issues concerning entitlement to service connection for hypertension, bilateral hearing loss, tinnitus and TDIU.  

As concerning the Veteran's claim seeking service connection for hypertension, the record includes numerous findings of hypertension.  See December 2007 VA primary care outpatient treatment note and June 2012 VA general medical examination.  The Veteran asserts that it is secondary to his PTSD.  Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A VA examination should be afforded to the Veteran to determine the relationship between the Veteran's diagnosed hypertension and his PTSD.

As above noted, the Veteran was diagnosed as having bilateral sensorineural hearing loss in the course of a VA audio examination conducted in November 2006.  The Veteran reported that his hearing acuity had been decreased since approximately 1968.  He attributed his hearing loss to in-service exposure acoustic trauma in the form of artillery guns.  The examiner opined that since the Veteran's hearing was evaluated as normal at the time of his service separation, military noise exposure had no effect on his hearing.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as the examiner in November 2006 based his opinion that there was no relationship between the Veteran's hearing loss and service due to the fact that his hearing was normal at the time of his service separation, for the reasons discussed below, the VA examination conducted in November 2006 is inadequate.  

To this, the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz  may be indicative of noise-induced hearing loss.  A VA examination should therefore be afforded to the Veteran to determine the relationship between the Veteran's diagnosed bilateral hearing loss and his military service, to include his conceded exposure to acoustic trauma therein.  

The claim seeking service connection for tinnitus also needs to be remanded.  The opinion rendered in the course of the November 2006 VA audio examination is inadequate.  Barr.  While the Veteran reported having bilateral tinnitus since 1968, and attributed it to his in-service noise exposure, the examiner seemed to base his negative opinion on the fact that the Veteran did not report having tinnitus until 2005.  

The above-referenced Training Letter 10-02, pertaining to tinnitus claims, shows that the director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was further noted that delayed-onset tinnitus must also be considered.  As such, an examination and opinion concerning the tinnitus claim needs to be obtained.  

Concerning the claim seeking TDIU perfected for appeal, the Veteran is currently service-connected for the following disabilities:  post-concussive headaches associated with residuals of head injury (40% disabling); PTSD (30% disabling); and head injury residuals, hemorrhoids, and dental trauma, all evaluated as zero percent disabling.  Such disabilities have resulted in a combined rating of 60% disabling since October 2008.  The Board parenthetically notes that this remand is addressing three separate disorders for which service connection is being sought - hypertension, bilateral hearing loss, and tinnitus.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

Here, there is no opinion of record which addresses the extent to which all of the Veteran's service-connected disabilities when viewed together affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The Veteran must be scheduled for a VA general medical examination conducted by a physician in order to obtain such an opinion.

Review of "Virtual VA" (a paperless claims processing system, which instead of paper, utilizes a highly secured electronic repository to store and review every document involved in the claims process), however, reveals the inclusion of numerous, i.e., 178 pages, VA outpatient medical records.  These records are dated from April 2012 to June 2013.  A review of the documents reveals that they are either cumulative of the evidence already of record in the Veteran's paper claims folder, or are irrelevant to the issues on appeal.  

Since this case is being remanded anyway, the RO/AMC should seek to obtain any and all outstanding VA outpatient treatment records dated since June 2013.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records, dating from June 2013 to the present.  All obtained records should be associated with the Veteran's claims file, or, in the alternative, within Virtual VA.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC should also schedule the Veteran for an appropriate VA examination to determine the diagnosis of any current hypertension.  The Veteran's claims file must be provided to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  As to any hypertension which is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such hypertension was manifested during service or is otherwise causally related to service.

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the hypertension is proximately due to or caused by the Veteran's PTSD?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the hypertension has been aggravated by the Veteran's PTSD?

d)  The examiner must also comment on the extent to which the Veteran's hypertension affects occupational and social functioning and the Veteran's ability to obtain and maintain substantially gainful employment.  

Rationales should be provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptoms.



3.  The RO/AMC should schedule the Veteran to be afforded a VA audio examination in order to ascertain the etiology of his claimed bilateral hearing loss and tinnitus.  The examiner must review the claims file, to include a copy of this remand, and provide an opinion on the following:

(i)  While the service treatment records, to include the examination at the time of service separation, do not show hearing loss at that time, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his bilateral hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  In-service noise exposure is conceded.

(ii)  Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should concede that the Veteran does currently suffer from tinnitus.






(iii)  The examiner must also comment on the extent to which the Veteran's bilateral hearing loss and tinnitus affects occupational and social functioning and the Veteran's ability to obtain and maintain substantially gainful employment.  

The examiner must provide a rationale for the opinions expressed.  In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford, at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, at 159.

4.  The RO/AMC should arrange for the Veteran to be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


